DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 03/08/2021.
Claims 1-20 are pending of which claims 1, 10, 14, 18 and 20 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, a portion of the amended limitations is in fact taught by the previously cited prior art. For a detailed explanation on how the previously cited prior art along with newly added prior art reads on the claims as amended, please see the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (US 2018/0115355) and in view of Gao et al (US 2019/0173721).
Regarding claim 1, Nagata’355 discloses a resource indication method, comprising: 
generating resource indication information(see para.0033-0034, which discusses generate group index becomes information as resource indication information), wherein the resource indication information is used to indicate a reference signal resource allocated to a terminal device (see para.0033-0034, which discusses group index becomes information that indicates the selected N2 CSI-RS as reference signal resource, see para.0050, which discusses information that indicates N2 CSI-RS resources, which can be allocated for the mobile station) in a reference signal resource group in which the terminal device is located among a plurality of reference signal resource groups(see para.0053, which discuses N2 CSI-RS resources belong to at least one group out of the plurality of groups and the information that indicates the selected N2 CSI-RS resources is a group index of the at least one group, see also para.0072,  see para.0031 & see para.0026, location); and 
see fig.2, s202, see fig.3, S301), wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups). 
Although Nagata’355 discloses wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups), Nagata’355 does not explicitly show the use of “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as required by present claimed invention.  However, including the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” would have been obvious to one having ordinary skill in the art as evidenced by Gao’721.
In particular, in the same field of endeavor, Gao’721 teaches the use of the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set(see para.0059, which discusses TRPs deployed in a communication system are grouped into a plurality of TRP groups, thus plurality of TRP groups refers to at least two TRP groups as transceiver point TRP sets , see para.0061, which discusses group-specific synchronization signal, eg., an initial synchronization as reference signal resource group, in the TRP, where the synchronization is applicable to all the TRPs in the TRP group) , each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP(see para.0119, which discusses each TRP group includes a plurality of TRPs…, part of the TRPs as first TRP set operate in a high frequency band while the other TRPs  as second TRP set operate in a low frequency band, see para.0121-0123).
In view of the above, having the system of Nagata’355and then given the well-established teaching of Gao’721, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as taught by Gao’721, since Gao’721 stated in para.0008+that such a modification would provide an efficient system that detect a synchronization signal by a terminal.
Regarding claim 2, Nagata’355 discloses wherein the resource indication information comprises indication information of the reference signal resource group in which the terminal device is located(see para.0053, which discusses at least one group belongs/correspond to N2 CSI-RS, see para.0033, 0086) and indication information of the reference signal resource allocated to the terminal device (see para.0053, which discusses the information that indicates the selected N2 CSI-RS is a group index of the at least one group, see para.0051, N2 CSI-RS allocated to the mobile station, see para.0033, 0086). 
Regarding claim 3, Nagata’355 discloses wherein the resource indication information comprises indication information of the reference signal resource allocated to the terminal device, and the method further comprises: 
see para.0033, which discuses generating a group index as resource group indication information, see para.0053 & see para.0086), wherein the resource group indication information is used to indicate the reference signal resource group in which the terminal device is located(see para.0033, which discuses generating a group index as resource group indication information that corresponds to the selected CSI-RS, the group index becomes information that indicates the selected N2 CSI-RS, see para.0053 & see para.0086, see para.0050-0051); and 
sending the resource group indication information(see para.0039, which discusses the base station may transmit the information that indicates the selected N2 CSI-RS resources(i.e. group index) to the mobile station). 
Regarding claim 4, Nagata’355 discloses wherein the reference signal resource comprises at least one(due at least one alternative language, only one of them is being considered) of the following resources: a time-frequency resource, a port resource, a sequence resource, and a multiplexing code resource (see para.0030, which discusses CSI-RS resources allocated to the mobile station with respect to each transmission time interval (TTI)  & see para.0023, CSI-RS allocated to the mobile station per carrier frequency, thus a time-frequency resource). 
due at least one alternative language, only one of them is being considered) of the following information: a resource value and a resource index(see para.0039, which discusses information resource indication information indicates CSI-RS resource index to the mobile station, thus at least resource index). 
Regarding claim 6, Nagata’355 discloses a resource indication method, comprising: 
receiving resource indication information (see fig.3, which shows receive information as resource indication information), wherein the resource indication information is used to indicate a reference signal resource allocated to a terminal device(see fig.3, which shows receive information as resource indication information that indicates N2 CSI-RS resources allocated for mobile station) in a reference signal resource group in which the terminal device is located among a plurality of reference signal resource groups(see para.0053, which discuses N2 CSI-RS resources belong to at least one group out of the plurality of groups and the information that indicates the selected N2 CSI-RS resources is a group index of the at least one group, see also para.0072,  see para.0031 & see para.0026, location); and 
see fig.3 & see para.0055,  which discusses the mobile station determines N2 CSI-RS resources based on information that indicates the selected N2 CSI-RS resources received from the base station), wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups). 
Although Nagata’355 discloses wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups), Nagata’355 does not explicitly show the use of “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as required by present claimed invention.  However, the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” would have been obvious to one having ordinary skill in the art as evidenced by Gao’721.
In particular, in the same field of endeavor, Gao’721 teaches the use of the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set(see para.0059, which discusses TRPs deployed in a communication system are grouped into a plurality of TRP groups, thus plurality of TRP groups refers to at least two TRP groups as transceiver point TRP sets , see para.0061, which discusses group-specific synchronization signal, eg., an initial synchronization as reference signal resource group, in the TRP, where the synchronization is applicable to all the TRPs in the TRP group) , each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP(see para.0119, which discusses each TRP group includes a plurality of TRPs…, part of the TRPs as first TRP set operate in a high frequency band while the other TRPs  as second TRP set operate in a low frequency band, see para.0121-0123).
before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as taught by Gao’721, since Gao’721 stated in para.0008+that such a modification would provide an efficient system that detect a synchronization signal by a terminal.
Regarding claim 7, Nagata’355 discloses wherein the resource indication information comprises indication information of the reference signal resource group in which the terminal device is located(see para.0053, which discusses at least one group belongs/correspond to N2 CSI-RS, see para.0033, 0086) and indication information of the reference signal resource allocated to the terminal device (see para.0053, which discusses the information that indicates the selected N2 CSI-RS is a group index of the at least one group, see para.0051, N2 CSI-RS allocated to the mobile station, see para.0033, 0086). 

receiving resource group indication information, wherein the resource group indication information is used to indicate the reference signal resource group in which the terminal device is located (see fig.3, 301-302, see para.0033, which discuses group index that corresponds to the selected CSI-RS resource, see para.0039, see para.0053 & para.0086); and 
the determining, based on the resource indication information, the reference signal resource allocated to the terminal device specifically comprises: determining, based on the resource group indication information, the resource group in which the terminal device is located(see fig.3 & see para.0055,  which discusses the mobile station determines N2 CSI-RS resources based on information that indicates the selected N2 CSI-RS resources received from the base station, see para.0033, which discuses group index that correspond to the selected N2 CSI-RS resources see para.0053 & see para.0086), and determining, based on the resource indication information in the resource group in which the terminal device is located, the reference signal resource allocated to the terminal device (see para.0033, which discusses the group index becomes information hat indicates the selected N2 CSI-RS resources, see para.0053 & see para.0086). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (US 2018/0115355) in view of Gao et al (US 2019/0173721) and further in view of Yoon et al (US 2016/0301511).
Regarding claim 9, as discussed above, although Nagata’355 discloses the selected N2 CSI-RS belongs to at least one group out of the plurality of groups, where the information that indicates the selected N2 CSI-RS is a group index of the at least one group (see para.0033, 0053, 0086, see fig.2-3), Nagata’355 does not explicitly show the use of “receiving resource configuration information, wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups; and determining, based on the resource configuration information, the reference signal resources of the plurality of reference signal resource groups” as required by present claimed invention.  However, including “receiving resource configuration information, wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups; and determining, based on the resource configuration information, the reference signal resources of 
In particular, in the same field of endeavor, Yoon’511 teaches the use of receiving resource configuration information(see fig.10, which shows 1010, see para.0012, see para.0054-0057), wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups(see para.0014, which discusses CSI-RS configuration information to generate indicating M CSI-RS antenna ports and resource allocation of CSI-RS resource configured by aggregating K groups and transmit to UE CSI-RSs using transceiver & see para.0012, see para.0082); and determining, based on the resource configuration information, the reference signal resources of the plurality of reference signal resource groups(see para.0015, which discusses determine, based on signaling from a base station, information indicating M CSI-reference signal antenna ports and resource allocation information of CSI-RS resource configured by aggregating K groups, see also para.0013, see para.0082-0088).
In view of the above, having the system of Nagata’355and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “receiving resource configuration .
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (US 2018/0115355) and further in view of Yoon et al (US 2016/0301511) and further in view of Gao et al (US 2019/0173721).
Regarding claim 10, Nagata’355 discloses a network apparatus, comprising a  selecting section 401(processor) (see fig.4, which shows base station with 401) and a transmitter (see fig.4, which shows transmitting 402), wherein the selecting section 401(processor) (see fig.4, which shows base station with 401)   is configured to generate resource indication information(see para.0033-0034, which discusses generate group index becomes information as resource indication information), wherein the resource indication information is used to indicate a reference signal resource allocated to a terminal device (see para.0033-0034, which discusses group index becomes information that indicates the selected N2 CSI-RS as reference signal resource, see para.0050, which discusses information that indicates N2 CSI-RS resources, which can be allocated for the mobile station) in a reference signal resource group in which the terminal device is located among a plurality of reference signal resource groups(see para.0053, which discuses N2 CSI-RS resources belong to at least one group out of the plurality of groups and the information that indicates the selected N2 CSI-RS resources is a group index of the at least one group, see also para.0072,  see para.0031 & see para.0026, location); and 
the transmitter (see fig.4, which shows transmitting section 402, see fig.2, S202) is configured to send the resource indication information(see fig.2, s202, see fig.3, S301), wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups). 
As discussed above, although Nagata’355 discloses base station with selection section 401 (see fig.4), Nagata’355 does not explicitly show the use of “processor” as required by present claimed invention.  However, including 
In particular, in the same field of endeavor, Yoon’511 teaches the use of processor (see fig.1, which shows 100 with a processor 110 and transceiver 130, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “processor” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an efficient system that designs a CSI-RS that supports the configuration of an antenna that takes into consideration the FD-MIMO.
Although the combined system of Nagata’355 and Yoon’511 discloses wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(Nagata’355, see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups), the combined system of Nagata’355 and Yoon’511 does not explicitly show the use of the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as required by present claimed invention.  However, including the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” would have been obvious to one having ordinary skill in the art as evidenced by Gao’721.
In particular, in the same field of endeavor, Gao’721 teaches the use of the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set(see para.0059, which discusses TRPs deployed in a communication system are grouped into a plurality of TRP groups, thus plurality of TRP groups refers to at least two TRP groups as transceiver point TRP sets , see para.0061, which discusses group-specific synchronization signal, eg., an initial synchronization as reference signal resource group, in the TRP, where the synchronization is applicable to all the TRPs in the TRP group) , each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP(see para.0119, which discusses each TRP group includes a plurality of TRPs…, part of the TRPs as first TRP set operate in a high frequency band while the other TRPs  as second TRP set operate in a low frequency band, see para.0121-0123).
In view of the above, having the combined system of Nagata’355 and Yoon’511 and then given the well-established teaching of Gao’721, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nagata’355 and Yoon’511 to include “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as taught by Gao’721, since Gao’721 stated in para.0008+that such a modification would provide an efficient system that detect a synchronization signal by a terminal.
Regarding claim 11, Nagata’355 discloses wherein the resource indication information comprises indication information of the reference signal resource group in which the terminal device is located(see para.0053, which discusses at least one group belongs/correspond to N2 CSI-RS, see para.0033, 0086) and indication information of the reference signal resource allocated to the see para.0053, which discusses the information that indicates the selected N2 CSI-RS is a group index of the at least one group, see para.0051, N2 CSI-RS allocated to the mobile station, see para.0033, 0086). 
Regarding claim 12, Nagata’355 discloses wherein the resource indication information comprises indication information of the reference signal resource allocated to the terminal device, and the method further comprises: 
generating resource group indication information (see para.0033, which discuses generating a group index as resource group indication information, see para.0053 & see para.0086), wherein the resource group indication information is used to indicate the reference signal resource group in which the terminal device is located(see para.0033, which discuses generating a group index as resource group indication information that corresponds to the selected CSI-RS, the group index becomes information that indicates the selected N2 CSI-RS, see para.0053 & see para.0086, see para.0050-0051); and
the transmitter (see fig.4, which shows transmitting section 402, see fig.2, S202) is configured to send the resource group indication information(see para.0039, which discusses the base station may transmit the information that indicates the selected N2 CSI-RS resources(i.e. group index) to the mobile station). 
see fig.4), Nagata’355 does not explicitly show the use of “processor” as required by present claimed invention.  However, including “processor” would have been obvious to one having ordinary skill in the art as evidenced by Yoon’511.
In particular, in the same field of endeavor, Yoon’511 teaches the use of processor (see fig.1, which shows 100 with a processor 110 and transceiver 130, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “processor” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an efficient system that designs a CSI-RS that supports the configuration of an antenna that takes into consideration the FD-MIMO.
Regarding claim 13, as discussed above, although Nagata’355 discloses the selected N2 CSI-RS belongs to at least one group out of the plurality of groups, where the information that indicates the selected N2 CSI-RS is a group index of the at least one group (see para.0033, 0053, 0086, see fig.2-3), Nagata’355 does 
In particular, in the same field of endeavor, Yoon’511 teaches the use of receiving resource configuration information(see fig.10, which shows 1010, see para.0012, see para.0054-0057, see fig.1, which shows 100 with a processor 110 and transceiver 130, see fig.12, see fig.10, see fig.0014-0015), wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups(see para.0014, which discusses CSI-RS configuration information to generate indicating M CSI-RS antenna ports and resource allocation of CSI-RS resource configured by aggregating K groups and transmit to UE CSI-RSs using transceiver & see para.0012, see para.0082); and determining, based on the resource configuration information, the reference signal resources of the plurality of reference signal resource groups(see para.0015, which discusses determine, based on signaling from a base station, information indicating M CSI-reference signal antenna ports and resource allocation information of CSI-RS resource configured by aggregating K groups, see also para.0013, see para.0082-0088, see fig.1, which shows 100 with a processor 110 and transceiver 130, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “receiving resource configuration information, wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups; and determining, based on the resource configuration information, the reference signal resources of the plurality of reference signal resource groups” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an efficient system that designs a CSI-RS that supports the configuration of an antenna that takes into consideration the FD-MIMO.
see fig.5, which shows mobile with receiving section 501) and a selection section 502 (processor) (see fig.5, which shows 502) , wherein the receiver(see fig.5, which shows mobile with receiving section 501) is configured to receive resource indication information (see fig.3, which shows receive information as resource indication information), wherein the resource indication information is used to indicate a reference signal resource allocated to a terminal device(see fig.3, which shows receive information as resource indication information that indicates N2 CSI-RS resources allocated for mobile station) in a reference signal resource group in which the terminal device is located among a plurality of reference signal resource groups(see para.0053, which discuses N2 CSI-RS resources belong to at least one group out of the plurality of groups and the information that indicates the selected N2 CSI-RS resources is a group index of the at least one group, see also para.0072,  see para.0031 & see para.0026, location); and 
determining, based on the resource indication information, the reference signal resource allocated to the terminal device(see fig.3 & see para.0055,  which discusses the mobile station determines N2 CSI-RS resources based on information that indicates the selected N2 CSI-RS resources received from the base station), wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups).  
As discussed above, although Nagata’355 discloses base station with selection section 502 (see fig.5), Nagata’355 does not explicitly show the use of “processor” as required by present claimed invention.  However, including “processor” would have been obvious to one having ordinary skill in the art as evidenced by Yoon’511
In particular, in the same field of endeavor, Yoon’511 teaches the use of processor (see fig.5, which shows 200 with a processor 210 and transceiver 230, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355 and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “processor” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an 
Although the combined system of Nagata’355 and Yoon’511 discloses wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(Nagata’355, see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups), the combined system of Nagata’355 and Yoon’511 does not explicitly show the use of “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as required by present claimed invention.  However, including the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” would have been obvious to one having ordinary skill in the art as evidenced by Gao’721.
the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set(see para.0059, which discusses TRPs deployed in a communication system are grouped into a plurality of TRP groups, thus plurality of TRP groups refers to at least two TRP groups as transceiver point TRP sets , see para.0061, which discusses group-specific synchronization signal, eg., an initial synchronization as reference signal resource group, in the TRP, where the synchronization is applicable to all the TRPs in the TRP group) , each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP(see para.0119, which discusses each TRP group includes a plurality of TRPs…, part of the TRPs as first TRP set operate in a high frequency band while the other TRPs  as second TRP set operate in a low frequency band, see para.0121-0123).
In view of the above, having the combined system of Nagata’355 and Yoon’511 and then given the well-established teaching of Gao’721, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nagata’355 and Yoon’511 to include “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as taught by Gao’721, since Gao’721 stated in para.0008+that such a modification would provide an efficient system that detect a synchronization signal by a terminal.
Regarding claim 15, Nagata’355 discloses wherein the resource indication information comprises indication information of the reference signal resource group in which the terminal device is located(see para.0053, which discusses at least one group belongs/correspond to N2 CSI-RS, see para.0033, 0086) and indication information of the reference signal resource allocated to the terminal device (see para.0053, which discusses the information that indicates the selected N2 CSI-RS is a group index of the at least one group, see para.0051, N2 CSI-RS allocated to the mobile station, see para.0033, 0086). 
Regarding claim 16, Nagata’355 discloses wherein the resource indication information comprises indication information of the reference signal resource allocated to the terminal device; the method further comprises: 
receiving resource group indication information, wherein the resource group indication information is used to indicate the reference signal resource group in which the terminal device is located (see fig.3, 301-302, see para.0033, which discuses group index that corresponds to the selected CSI-RS resource, see para.0039, see para.0053 & para.0086); and 
the determining, based on the resource indication information, the reference signal resource allocated to the terminal device specifically comprises: determining, based on the resource group indication information, the resource group in which the terminal device is located(see fig.3 & see para.0055,  which discusses the mobile station determines N2 CSI-RS resources based on information that indicates the selected N2 CSI-RS resources received from the base station, see para.0033, which discuses group index that correspond to the selected N2 CSI-RS resources see para.0053 & see para.0086), and determining, based on the resource indication information in the resource group in which the terminal device is located, the reference signal resource allocated to the terminal device (see para.0033, which discusses the group index becomes information hat indicates the selected N2 CSI-RS resources, see para.0053 & see para.0086). 
As discussed above, although Nagata’355 discloses base station with selection section 502 (see fig.5), Nagata’355 does not explicitly show the use of “processor” as required by present claimed invention.  However, including 
In particular, in the same field of endeavor, Yoon’511 teaches the use of processor (see fig.5, which shows 200 with a processor 210 and transceiver 230, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355 and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “processor” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an efficient system that designs a CSI-RS that supports the configuration of an antenna that takes into consideration the FD-MIMO.
Regarding claim 17, as discussed above, although Nagata’355 discloses the selected N2 CSI-RS belongs to at least one group out of the plurality of groups, where the information that indicates the selected N2 CSI-RS is a group index of the at least one group (see para.0033, 0053, 0086, see fig.2-3), Nagata’355 does not explicitly show the use of “receiving resource configuration information, wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups; and determining, 
In particular, in the same field of endeavor, Yoon’511 teaches the use of receiving resource configuration information(see fig.10, which shows 1010, see para.0012, see para.0054-0057, see fig.1, which shows 100 with a processor 110 and transceiver 130, see fig.12, see fig.10, see fig.0014-0015), wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups(see para.0014, which discusses CSI-RS configuration information to generate indicating M CSI-RS antenna ports and resource allocation of CSI-RS resource configured by aggregating K groups and transmit to UE CSI-RSs using transceiver & see para.0012, see para.0082); and determining, based on the resource configuration information, the reference signal resources of the plurality of reference signal resource groups(see para.0015, which discusses determine, based on signaling from a base station, information indicating M CSI-reference signal antenna ports and resource allocation information of CSI-RS resource configured by aggregating K groups, see also para.0013, see para.0082-0088, see fig.1, which shows 100 with a processor 110 and transceiver 130, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “receiving resource configuration information, wherein the resource configuration information is used to indicate reference signal resources of the plurality of reference signal resource groups; and determining, based on the resource configuration information, the reference signal resources of the plurality of reference signal resource groups” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an efficient system that designs a CSI-RS that supports the configuration of an antenna that takes into consideration the FD-MIMO.
Regarding claim 18, Nagata’355 discloses a network apparatus, comprising a  selecting section 401(processor) (see fig.4, which shows base station with 401) and a transmitter (see fig.4, which shows transmitting 402), wherein the selecting section 401(processor) (see fig.4, which shows base station with 401) is configured to generate resource indication information(see para.0033-0034, which discusses generate group index becomes information as resource indication information), wherein the resource indication information is used to indicate a reference signal resource allocated to a terminal device (see para.0033-0034, which discusses group index becomes information that indicates the selected N2 CSI-RS as reference signal resource, see para.0050, which discusses information that indicates N2 CSI-RS resources, which can be allocated for the mobile station) in a reference signal resource group in which the terminal device is located among a plurality of reference signal resource groups(see para.0053, which discuses N2 CSI-RS resources belong to at least one group out of the plurality of groups and the information that indicates the selected N2 CSI-RS resources is a group index of the at least one group, see also para.0072,  see para.0031 & see para.0026, location); and 
the transmitter (see fig.4, which shows transmitting section 402, see fig.2, S202) is configured to send the resource indication information(see fig.2, s202, see fig.3, S301), wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups). 

As discussed above, although Nagata’355 discloses base station with selection section 401 (see fig.4), Nagata’355 does not explicitly show the use of “processor and memory” as required by present claimed invention.  However, including “processor and memory” would have been obvious to one having ordinary skill in the art as evidenced by Yoon’511.
In particular, in the same field of endeavor, Yoon’511 teaches the use of processor and memory (see fig.1, which shows 100 with a processor 110, memory 140 and transceiver 130, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “processor and memory” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an efficient system that designs a CSI-RS that supports the configuration of an antenna that takes into consideration the FD-MIMO.
Although the combined system of Nagata’355 and Yoon’511 discloses wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(Nagata’355, see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups), the combined system of Nagata’355 and Yoon’511 does not explicitly show the use of “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as required by present claimed invention.  However, including the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” would have been obvious to one having ordinary skill in the art as evidenced by Gao’721.
In particular, in the same field of endeavor, Gao’721 teaches the use of the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set(see para.0059, which discusses TRPs deployed in a communication system are grouped into a plurality of TRP groups, thus plurality of TRP groups refers to at least two TRP groups as transceiver point TRP sets , see para.0061, which discusses group-specific synchronization signal, eg., an initial synchronization as reference signal resource group, in the TRP, where the synchronization is applicable to all the TRPs in the TRP group) , each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP(see para.0119, which discusses each TRP group includes a plurality of TRPs…, part of the TRPs as first TRP set operate in a high frequency band while the other TRPs  as second TRP set operate in a low frequency band, see para.0121-0123).
In view of the above, having the combined system of Nagata’355 and Yoon’511 and then given the well-established teaching of Gao’721, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nagata’355 and Yoon’511 to include “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as taught by Gao’721, since Gao’721 stated in para.0008+that such a modification would provide an efficient system that detect a synchronization signal by a terminal.
see para.0053, which discusses at least one group belongs/correspond to N2 CSI-RS, see para.0033, 0086) and indication information of the reference signal resource allocated to the terminal device (see para.0053, which discusses the information that indicates the selected N2 CSI-RS is a group index of the at least one group, see para.0051, N2 CSI-RS allocated to the mobile station, see para.0033, 0086).
Regarding claim 20, Nagata’355 discloses a terminal device, comprising a receiver (see fig.5, which shows mobile with receiving section 501) and a selection section 502 (processor) (see fig.5, which shows 502) , wherein the receiver(see fig.5, which shows mobile with receiving section 501) is configured to receive resource indication information (see fig.3, which shows receive information as resource indication information), wherein the resource indication information is used to indicate a reference signal resource allocated to a terminal device(see fig.3, which shows receive information as resource indication information that indicates N2 CSI-RS resources allocated for mobile station) in a reference signal resource group in which the terminal device is located among a plurality of reference signal resource groups(see para.0053, which discuses N2 CSI-RS resources belong to at least one group out of the plurality of groups and the information that indicates the selected N2 CSI-RS resources is a group index of the at least one group, see also para.0072,  see para.0031 & see para.0026, location); and 
determining, based on the resource indication information, the reference signal resource allocated to the terminal device(see fig.3 & see para.0055,  which discusses the mobile station determines N2 CSI-RS resources based on information that indicates the selected N2 CSI-RS resources received from the base station), wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups). 
As discussed above, although Nagata’355 discloses base station with selection section 502 (see fig.5), Nagata’355 does not explicitly show the use of “processor and memory” as required by present claimed invention.  However, including “processor and memory” would have been obvious to one having ordinary skill in the art as evidenced by Yoon’511.
see fig.5, which shows 200 with a processor 210, memory 240 and transceiver 230, see fig.12, see fig.10, see fig.0014-0015).
In view of the above, having the system of Nagata’355 and then given the well-established teaching of Yoon’511, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nagata’355 to include “processor and memory” as taught by Yoon’511, since Yoon’511 stated in para.0010+that such a modification would provide an efficient system that designs a CSI-RS that supports the configuration of an antenna that takes into consideration the FD-MIMO.
Although the combined system of Nagata’355 and Yoon’511 discloses wherein the plurality of reference signal resource groups comprises a first reference signal resource group and a second reference signal resource group(Nagata’355, see para.0032, which discusses N1 CSI-RS resource are divided into a plurality of groups with each group having one group index, thus, plurality  of refers to at least two reference signal resource groups), the combined system of Nagata’355 and Yoon’511 does not explicitly show the use of “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as required by present claimed invention.  However, including the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” would have been obvious to one having ordinary skill in the art as evidenced by Gao’721.
In particular, in the same field of endeavor, Gao’721 teaches the use of the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set(see para.0059, which discusses TRPs deployed in a communication system are grouped into a plurality of TRP groups, thus plurality of TRP groups refers to at least two TRP groups as transceiver point TRP sets , see para.0061, which discusses group-specific synchronization signal, eg., an initial synchronization as reference signal resource group, in the TRP, where the synchronization is applicable to all the TRPs in the TRP group) , each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP(see para.0119, which discusses each TRP group includes a plurality of TRPs…, part of the TRPs as first TRP set operate in a high frequency band while the other TRPs  as second TRP set operate in a low frequency band, see para.0121-0123).
In view of the above, having the combined system of Nagata’355 and Yoon’511 and then given the well-established teaching of Gao’721, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the combined system of Nagata’355 and Yoon’511 to include “the first reference signal resource group corresponds to a first transceiver point (TRP) set and the second reference signal resource group corresponds to a second TRP set, each TRP in the first TRP set is a high-frequency TRP and each TRP in the second TRP set is a low-frequency TRP” as taught by Gao’721, since Gao’721 stated in para.0008+that such a modification would provide an efficient system that detect a synchronization signal by a terminal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Tenny et al (US 2018/0049261) teaches, see fig.6, first TRP set includes 615 at high frequency and second TRP set include 620 at low frequency.
 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474